Citation Nr: 1034620	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-34 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army, from February 1970 
until January 1972.  He also had service in the Army Reserve 
National Guard, with active duty from January 2004 until February 
2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The issues of entitlement to service connection for a left knee 
disorder, right knee disorder, bilateral hearing loss, tinnitus, 
and a lumbar spine disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final April 2000 rating decision denied service connection 
for a left knee disorder.  

2.  The evidence associated with the claims file since the April 
2000 final denial relates to an unestablished fact necessary to 
substantiate the claim for a left knee disorder.  




CONCLUSION OF LAW

Evidence received since the April 2000 rating decision is new and 
material; the claim of entitlement to service connection for a 
left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the claim for service 
connection for a left knee disorder.   In view of the Board's 
decision to reopen the Veteran's claim, a discussion of VA's 
duties to notify and assist in regards to that claim is 
unnecessary.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service 
connection for a left knee disorder.  A review of the record 
indicates that the Veteran was previously denied service 
connection for that disorder in an April 2000 rating decision.  
The Veteran did not file a Notice of Disagreement in regards to 
that claim and the rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).   

The RO appears to have reopened the Veteran's claim.  However, 
the question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the April 2000 rating 
decision consisted of service treatment records, from his period 
of active duty with the Army, and VA outpatient treatment records 
indicating post service treatment for his left knee.  

The April 2000 rating decision denied the Veteran's claim, 
finding that although there was an in-service treatment for a 
left knee disorder, there was no evidence of a permanent residual 
or chronic disability after service.

Subsequent to the April 2000 rating decision, additional service 
treatment records have also been associated with the claims file.  
The Board notes that under some circumstances a previously denied 
claim can be reopened on the basis of "relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim," under 38 
C.F.R. § 3.156(c).  The Board finds these new service treatment 
records to be relevant to the claim, as they indicate in-service 
complaints of, or treatment for, his left knee in his period of 
active duty with the Army Reserve National Guard.  

The evidence received since the April 2000 rating decision 
contains credible medical evidence indicating that the Veteran 
has a left knee disorder related to, or at least treated in, 
service.  Therefore, the additional evidence received is 
"material" since it relates to an unestablished fact necessary 
to substantiate his service connection claim, specifically that 
his left knee disorder developed in or is related to his service, 
and raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection may not be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's 
request to reopen the claim for entitlement to service connection 
a left knee disorder is granted.  The appeal is granted to this 
extent only.  


REMAND

In a March 2005 statement, the Veteran contended that his 
bilateral hearing loss and tinnitus were related to aircraft 
acoustical trauma.  He also claimed to have a lumbar spine 
disorder and bilateral knee disorder due to service, specifically 
his one year deployment in Iraq.

Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  
A pre-existing disease will be considered to have been aggravated 
by active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Active military, naval, or air service includes active duty, any 
period of active duty training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term 
"Veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released there 
from under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

The Board observes that there are service personnel and treatment 
records indicating that the Veteran had significant service with 
the Reserves and/or National Guard.  However, the various 
discrete periods of active duty, active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA) during his 
reserve service has not been verified and demarcated. Although an 
Army National Guard Retirement Annual Statement has been 
associated with the claims file, more specific information 
regarding his dates of service must be obtained.  This is 
important information that VA needs to attempt to obtain because 
active military, naval, and air service includes active duty; any 
period of active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty; and any period of inactive duty 
training during which the individual concerned was disabled from 
an injury incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).

The Board notes that in regard to claims of service connection by 
way of aggravation, a Veteran is presumed in sound condition 
except for defects noted when examined and accepted for service.  

The Board further notes that all of the Veteran's service 
treatment records are not available for review.  As indicated in 
a May 2007 Memorandum, the RO found that the Veteran's original 
service treatment records for the period of February 1973 until 
February 2005 were unavailable for review.  The Veteran was 
informed of this finding in a May 2007 letter, which also 
informed him of his opportunity to submit additional evidence.  
The Veteran submitted some additional service treatment records 
in December 2005, which generally indicated some complaints of, 
or treatment for, knee disorders and back pain.  

The record indicates that the Veteran has received treatment from 
the VA medical center (VAMC) in Tampa, Florida and Bay Pines, 
Florida.  However, the record does not indicate that all of the 
Veteran's VA medical records have been requested.  The RO should 
inquire from the Veteran where and when he received VA treatment 
following his Army service.  The last VAMC Bay Pines record 
associated with the claims file was from September 2006 and was 
from February 2008 from the Tampa VAMC.  VA has a statutory duty 
to assist a claimant in obtaining relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  See 38 U.S.C. 
§ 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).

Concerning the issue of entitlement to service connection for a 
lumbar spine disorder, the Veteran currently carries a diagnosis 
of degenerative joint disease of the lumbar spine.  His service 
treatment records, from his Army Reserve National Guard active 
duty, indicate numerous complaints of back pain.  A March 2005 
post-service VA x-ray found the Veteran to have a mild right 
paracentral disc bulge at L3-L4 and a diffuse disc bulge at L4-
L5.  While it is unclear from the evidence of record when he was 
first diagnosed with a lumbar spine disorder, such evidence 
nonetheless clearly raises the issue of whether the Veteran's 
current lumbar spine disorder was incurred during a period active 
duty for training or pre-existed service altogether; or whether 
it was aggravated by any qualifying period of service.  No 
medical opinions have been provided as to whether the Veteran's 
current lumbar spine disorder is related to his service, 
including his most recent period of active duty and whether it 
was caused or aggravated by his service. 

In regards to the Veteran's left knee, the service treatment 
records from his Army service and those available from his Army 
Reserve National Guard service indicate complaints of, or 
treatment for, the left knee.  VA outpatient treatment records 
following his Army service and prior to and following the Army 
Reserve National Guard active duty also indicated complaints of, 
or treatment for, the left knee.  

In respect to the Veteran's right knee, the service treatment 
records from his Army service are generally silent as to any 
right knee complaints, though those available from his Army 
Reserve National Guard active duty indicated complaints of, or 
treatment for, the right knee.  VA outpatient treatment records 
following his Army service and prior to and following his Army 
Reserve National Guard active duty also indicated complaints of, 
or treatment for, the left knee.  An August 2001 VA outpatient 
treatment record noted that the Veteran had previously had a 
right knee arthroscopy in 1995 and had degenerative joint disease 
and chondromalacia, as well as a loose body in the right knee.

Although the Veteran has current diagnoses for the left and right 
knees and lumbar spine, no medical opinions were provided as to 
the etiology of those disorders.  Specifically, no medical 
opinions were provided to determine whether the Veteran has those 
disorders were incurred in or aggravated by an appropriate 
qualifying prior of service (i.e. active duty, ACDUTRA, or 
INACDUTRA).  The Board finds that VA examinations are warranted.  

In reference to the Veteran's hearing loss and tinnitus claims, 
the Veteran's service treatment records from his Army service do 
not indicate any hearing loss or complaints of, or treatment for, 
hearing loss or tinnitus.  An October 2005 VA internist opined 
that the Veteran's current condition was, as likely as not, 
related to his in-service aircraft noise exposure.  

However, a May 2005 VA audiology note found the Veteran's right 
ear to be within normal limits.  A June 2005 VA audiology note 
indicated that the Veteran's hearing was rechecked; there was 
previously inconsistent response behavior that prevented accurate 
assessment of the left ear.  The June 2005 VA examiner noted that 
at one point during the examination, while the examiner attempted 
to insert an earphone, the examiner noticed that the Veteran had 
all or part of a yellow foam ear protector already in his left 
ear canal.  The Veteran offered no explanation as to why he had 
it in his ear and removed the plug, prior to the re-insertion of 
the earphone.  The examiner found the Veteran to have mild high 
frequency hearing loss.  The Veteran should be provided a VA 
examination and a medical opinion to determine whether the 
Veteran's current has bilateral hearing loss and tinnitus and if 
so if it is related to his service.  

After the Veteran's periods of service are determined and any 
unassociated medical records are associated with the claims file, 
VA examinations and/or medical opinions should be provided to 
determine the current nature of the Veteran's lumbar spine 
disorder, bilateral hearing loss, tinnitus, and left and right 
knee disorders, and whether any such currently diagnosed 
disorders are due to or were aggravated by his active military 
service, ACDUTRA, or INACDUTRA, as appropriate.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to identify and 
verify all of the Veteran's specific 
periods of active duty, ACDUTRA, and 
INACDUTRA.  

2.  The RO/AMC should contact the Veteran 
and request that he provide specific 
evidence as to where and when he received 
any VA medical treatment and obtain and 
associate any medical records not already 
associated with the claims file.

Regardless of the Veteran's response, the 
RO/AMC should obtain and associate with 
the claims file all outstanding records of 
treatment relating to the Veteran.  The 
RO/AMC should specifically attempt to 
obtain records from the VAMC Tampa from 
after February 2008 and from the VAMC Bay 
Pines from after September 2006.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should be documented in the 
claims file, and the Veteran should be 
informed in writing.

3.  After any unassociated records are 
associated with the claims file, the 
RO/AMC should afford the Veteran an 
appropriate VA examination for the purpose 
of evaluating the current nature, extent, 
and etiology of the Veteran's lumbar spine 
disorder.  All necessary tests and studies 
shall be conducted.  In conjunction with 
the examination, the VA examiner shall 
address the following:

a. Whether the Veteran currently has a 
lumbar disorder.

b. Whether the Veteran entered active 
military service, active duty, or ACDUTRA 
with a lumbar spine disorder.  If yes, the 
examiner should identify the evidence 
leading to this conclusion. 

c.  If the Veteran has a current lumbar 
spine disorder, whether it is at least as 
likely as not (that is, at least a 50-50 
degree of probability) that such disorder 
was incurred during or aggravated by any 
period of active duty service, ACDUTRA, or 
INACDUTRA.  

In considering whether any current lumbar 
spine disorder pre-existed service and was 
aggravated by any qualifying period of 
military service, it should be determined 
whether any such disorder underwent an 
increase in severity during service which 
was beyond the natural progression of the 
disorder.

d. The VA examiner should give a complete 
rationale for all conclusions made. The 
rationale should be based on examination 
findings, historical records, a review of 
the claims file, and medical principles. 

4.  After any unassociated records are 
associated with the claims file, the 
RO/AMC should afford the Veteran an 
appropriate VA examination for the purpose 
of evaluating the current nature, extent, 
and etiology of the Veteran's separate 
left and right knee disorders.  All 
necessary tests and studies shall be 
conducted.  In conjunction with the 
examination, the VA examiner shall address 
the following:

a. Whether the Veteran currently has a 
right and/or left knee disorder.

b. Whether the Veteran entered active 
military service, active duty, or ACDUTRA 
with a right and/or left knee disorder.  
If yes, the examiner should identify the 
evidence leading to this conclusion. 

c.  If the Veteran has a current right 
and/or left knee disorder, whether it is 
at least as likely as not (that is, at 
least a 50-50 degree of probability) that 
such disorder(s) was incurred during or 
aggravated by any period of active duty 
service, ACDUTRA, or INACDUTRA.  

In considering whether any current right 
and/or left knee disorder pre-existed 
service and was aggravated by any 
qualifying period of military service, it 
should be determined whether any such 
disorder underwent an increase in severity 
during service which was beyond the 
natural progression of the disorder.

d. The VA examiner should give a complete 
rationale for all conclusions made. The 
rationale should be based on examination 
findings, historical records, a review of 
the claims file, and medical principles. 

5.  After any unassociated medical records 
are associated with the claims file, the 
RO/AMC shall afford the Veteran an 
appropriate VA examination for the purpose 
of evaluating the current nature, extent, 
and etiology of the Veteran's claimed 
hearing loss and tinnitus.  All necessary 
tests and studies shall be conducted.  In 
conjunction with the examination, the VA 
examiner shall address the following:

Whether the Veteran currently has hearing 
loss and/or tinnitus; and, if so whether 
it was at least as likely as not (that is, 
at least a 50-50 degree of probability) 
that such disorder(s) was incurred during 
or aggravated by any period of active duty 
service, ACDUTRA, or INACDUTRA.  In 
considering whether any current hearing 
loss or tinnitus was aggravated by any 
qualifying period of military service, it 
should be determined whether any such 
disorder underwent an increase in severity 
during service which was beyond the 
natural progression of the disorder.

In performing his/her evaluation, the VA 
examiner should ensure that the Veteran's 
hearing is properly tested.  The June 2005 
VA audiology note indicated that the 
Veteran received a hearing recheck and 
that the examiner found the Veteran to 
have inserted an obstruction to hearing 
prior to his examination.  

The VA examiner should give a complete 
rationale for all conclusions made. The 
rationale should be based on examination 
findings, historical records, a review of 
the claims file, and medical principles. 

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


